PER CURIAM.
We originally accepted jurisdiction to review J.F. v. Department of Children & Families, 866 So.2d 81 (Fla. 4th DCA 2004), under article V, § 3(b)(3) of the Florida Constitution. We subsequently issued our decision in Department of Children & Families v. F.L., 880 So.2d 602 (Fla.2004). Because the Fourth District did not have the benefit of our opinion in F.L. when it decided J.F., we vacate the decision in J.F. and remand to the Fourth District for reconsideration in light of F.L. In doing so, we express no opinion as to whether the decision in J.F. is or is not consistent with F.L. We also deny respondent’s motion to dismiss.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO and BELL, JJ., concur.